




--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

of

ATKORE INTERNATIONAL GROUP INC.


Dated as of June 9, 2016



--------------------------------------------------------------------------------











 




--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




1.
Definitions    1

2.
Incidental Registrations    5

(a)
Right to Include Registrable Securities    5

(b)
Priority in Incidental Registrations    6

3.
Registration on Request    6

(a)
Request by the Demand Party    6

(b)
Priority on Demand Registration    7

(c)
Cancellation of a Demand Registration    8

(d)
Limitations on Demand Registrations    8

(e)
Postponements in Requested Registrations    8

(f)
Short-Form Registrations    9

(g)
Shelf-Take Downs    10

(h)
Registration Statement Form    11

(i)
Selection of Underwriters    11

4.
Registration Procedures    12

5.
Indemnification    18

(a)
Indemnification by the Company    18

(b)
Indemnification by Holder of Registrable Securities    19

(c)
Conduct of Indemnification Proceedings    20

(d)
Contribution    20

(e)
Deemed Underwriter    21

(f)
Other Indemnification    21

(g)
Non-Exclusivity    22

(h)
Primacy of Indemnification    22

6.
Registration Expenses    22

7.
Rule 144    23

8.
Certain Additional Agreements    24

9.
Miscellaneous    24

(a)
Termination    24

(b)
Holdback Agreement    24

(c)
Amendments and Waivers    25

(d)
Successors, Assigns and Transferees    25

(e)
Notices    25

(f)
Further Assurances    26

(g)
Other Registration Rights Agreements    26



1
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Page




(h)
Entire Agreement; No Third Party Beneficiaries    27

(i)
Governing Law; Jurisdiction and Forum; Waiver of Jury Trial    27

(j)
Severability    27

(k)
Enforcement    28

(l)
Titles and Subtitles    28

(m)
No Recourse    28

(n)
Counterparts; Facsimile Signatures    28







Exhibit A     Joinder Agreement


2
 




--------------------------------------------------------------------------------






This REGISTRATION RIGHTS AGREEMENT is entered into as of June 9, 2016, by and
among Atkore International Group Inc., a Delaware corporation (and any successor
in interest thereto, the “Company”), CD&R Allied Holdings, L.P., a Cayman
Islands exempted limited partnership (and any successor in interest thereto, the
“CD&R Investor”), any Person who executes a Joinder Agreement in the form of
Exhibit A hereto and any Person who becomes a party hereto pursuant to
Section 9(d) (such Persons each referred to individually as a “Stockholder” and
collectively, the “Stockholders”). Capitalized terms used herein without
definition shall have the meanings set forth in Section 1.
WHEREAS, the Company intends to undertake an underwritten initial public
offering (the “IPO”) of Common Stock; and
WHEREAS, in connection with the IPO, the Company desires to provide to the
Stockholders rights to registration under the Securities Act of Registrable
Securities, on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:
AGREEMENT
1.Definitions. As used in this Agreement, the following capitalized terms shall
have the following respective meanings:
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person directly or indirectly owning or controlling 10% or more of any
class of outstanding voting securities of such Person or (iii) any officer,
director, general partner or trustee of any such Person described in clause (i)
or (ii).
“Agreement” means this Registration Rights Agreement, as amended from time to
time in accordance with Section 9(c).
“Applicable Law” means all applicable provisions of (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances, codes
or orders of any Governmental Entity, (ii) any consents or approvals of any
Governmental Entity and (iii) any orders, decisions, injunctions, judgments,
awards, decrees of or agreements with any Governmental Entity.
“Automatic Shelf Registration Statement” has the meaning given to such term in
Section 3(f)(iii).
“Board” means the Board of Directors of the Company.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Applicable Law to be closed in New
York City.




 




--------------------------------------------------------------------------------





“By-laws” means the Second Amended and Restated By-laws of the Company, as in
effect on June 10, 2016 and as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof and
the terms of the Charter.
“CD&R Investor” has the meaning given to such term in the Preamble.
“Charter” means the Second Amended and Restated Certificate of Incorporation of
the Company, as in effect on June 10, 2016 and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company including any shares of capital stock into which Common Stock may be
converted (as a result of recapitalization, share exchange or similar event) or
are issued with respect to Common Stock, including with respect to any stock
split or stock dividend, or a successor security.
“Company” has the meaning given to such term in the Preamble.
“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.
“Controlled Affiliate” means any Affiliate of the specified Person that is,
directly or indirectly, controlled by the specified Person.
“Covered Person” has the meaning given to such term in Section 5(a).
“Demand Follow-Up Notice” has the meaning given to such term in Section 3(a).
“Demand Notice” has the meaning given to such term in Section 3(a).
“Demand Registration” has the meaning given to such term in Section 3(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.
“FINRA” means the Financial Industry Regulatory Authority.
“Free Writing Prospectus” has the meaning given to such term in Section 4(a).
“Governmental Entity” means any federal, state, local or foreign court,
legislative, executive or regulatory authority or agency.


2
 




--------------------------------------------------------------------------------





“Group” has the meaning given to such term in Section 13(d)(3) of the Exchange
Act.
“Holdback Period” means, with respect to a registered offering covered by this
Agreement, 90 days after and during the 10 days before the effective date of the
related Registration Statement or, in the case of a takedown from a shelf
registration statement, 90 days after the date of the Prospectus supplement
filed with the SEC in connection with such takedown and during such prior period
(not to exceed 10 days) as the Company has given reasonable written notice to
the Holder of Registrable Securities.
“Holder” means each of the Stockholders, any other Person entitled to incidental
or piggyback registration rights hereunder pursuant to an agreement with the
Company and any direct or indirect transferee of a Stockholder who has acquired
Registrable Securities from a Stockholder not in violation of the Stockholders
Agreement and who agrees in writing to be bound by the provisions of this
Agreement.
“Indemnified Party” has the meaning given to such term in Section 5(c).
“Indemnifying Party” has the meaning given to such term in Section 5(c).
“Indemnitors” has the meaning given to such term in Section 5(h).
“IPO” has the meaning given to such term in the Recitals.
“Losses” has the meaning given to such term in Section 5(a).
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of any two or more of the foregoing.
“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, relating to Registrable
Securities, and all other amendments and supplements to the Prospectus,
including post-effective amendments, and all material incorporated by reference
or deemed to be incorporated by reference in such prospectus.
“Registrable Securities” means (a) any Common Stock held by a Holder and (b) any
equity securities or other equity interests issued or issuable, directly or
indirectly, with respect to the securities described in clause (a) by way of
conversion or exchange thereof or stock dividends, stock splits or in connection
with a combination of shares, reclassification, recapitalization, merger,
consolidation or other reorganization. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) they are disposed of pursuant to an effective Registration Statement


3
 




--------------------------------------------------------------------------------





under the Securities Act, (ii) they are sold pursuant to Rule 144 or Rule 145
(or any similar provision then in force under the Securities Act), (iii) they
shall have ceased to be outstanding, or (iv) they have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities.
“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including any
Prospectus, Free Writing Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.
“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“Rule 145” means Rule 145 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“Rule 405” means Rule 405 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act or the Exchange Act.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.
“Shelf Offering” has the meaning given to such term in Section 3(g).
“Shelf Registration Statement” has the meaning given to such term in
Section 3(f)(i).
“Short-Form Registration” has the meaning given to such term in Section 3(f)(i).
“Stockholder” and “Stockholders” have the meanings given to such terms in the
Preamble.
“Stockholders Agreement” means the Stockholders Agreement, dated as of June 9,
2016, among the Company and the CD&R Investor, and as further amended from time
to time in accordance with the terms thereof.
“Subsidiary” means, with respect to any Person, any corporation, entity or other
organization whether incorporated or unincorporated, of which (i) such first
Person directly or indirectly owns or controls at least a majority of the
securities or other


4
 




--------------------------------------------------------------------------------





interests having by their terms ordinary voting power to elect a majority of the
board of directors or others performing similar functions or (ii) such first
Person is a general partner, managing member or otherwise exercises similar
management control.
“Take-Down Notice” has the meaning given to such term in Section 3(g).
“WKSI” has the meaning given to such term in Section 3(f)(iii).
2.
    Incidental Registrations.
(a)
    Right to Include Registrable Securities. If the Company determines to
register its Common Stock under the Securities Act (other than pursuant to a
Registration Statement filed by the Company on Form S‑4 or S‑8, or any successor
or other forms promulgated for similar purposes, or filed solely in connection
with an exchange offer or any employee benefit or dividend reinvestment plan),
whether or not for sale for its own account, in a manner which would permit
registration of Registrable Securities for sale to the public under the
Securities Act, it will, at each such time, give prompt written notice to all
Holders of Registrable Securities of its intention to do so and of such Holders’
rights under this Section 2. Upon the written request of any such Holder made
within three Business Days after the receipt of any such notice (which request
shall specify the Registrable Securities intended to be disposed of by such
Holder and, in the case of the CD&R Investor and its Affiliates that are Holders
of Registrable Securities, the intended method or methods of disposition
thereof), the Company will use its reasonable best efforts to effect the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the Holders thereof, to the extent
required to permit the disposition of the Registrable Securities so to be
registered; provided that (i) if, at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
Registration Statement filed in connection with such registration, the Company
shall determine for any reason not to proceed with the proposed registration of
the securities to be sold by it, the Company may, at its election, give written
notice of such determination to each Holder of Registrable Securities and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the expenses in connection therewith), and (ii) if such registration
involves an underwritten offering, all Holders of Registrable Securities
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected by the Company on the same
terms and conditions as apply to the Company, with such differences, including
any with respect to indemnification and liability insurance, as may be customary
or appropriate in combined primary and secondary offerings. If a registration
requested pursuant to this Section 2(a) involves an underwritten public
offering, any Holder of Registrable Securities requesting to be included in such
registration may elect, in writing at least five Business Days prior to the
effective date of the Registration Statement filed in connection with such
registration, to withdraw its request to register such securities in connection
with such registration. The Company shall not be required to maintain the
effectiveness of the Registration Statement for a registration requested
pursuant to this Section 2(a) beyond the earlier to occur of (i) 180 days


5
 




--------------------------------------------------------------------------------





after the effective date thereof and (ii) consummation of the distribution by
the Holders of the Registrable Securities included in such Registration
Statement. Any Holder of Registrable Securities who has elected to sell
Registrable Securities in an underwritten offering pursuant to this Section 2
shall be permitted to withdraw from such registration by written notice to the
Company if the price to the public at which the Registrable Securities are
proposed to be sold will be less than 90% of the average closing price of the
class of stock being sold in the offering during the ten trading days preceding
the date on which the Demand Notice of such offering was given pursuant to this
Section 2(a).
(b)
    Priority in Incidental Registrations. The Company shall use reasonable
efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit Holders of Registrable Securities who have
requested to include Registrable Securities in such offering to include in such
offering all Registrable Securities so requested to be included on the same
terms and conditions as any other shares of capital stock, if any, of the
Company included in the offering. Notwithstanding the foregoing, if the managing
underwriter or underwriters of such underwritten offering have informed the
Company that in its good faith opinion the total number or dollar amount of
securities that such Holders and the Company intend to include in such offering
is such as to adversely affect the success of such offering (including, without
limitation, adversely affect the per share offering price), then the amount of
securities to be offered for the account of Holders of Registrable Securities
(other than securities being offered for the account of the Company) shall be
reduced to the extent necessary to reduce the total amount of securities to be
included in such offering to the amount recommended in the good faith opinion of
such managing underwriter or underwriters by first reducing, or eliminating if
necessary, all securities of the Company requested to be included by the Holders
of Registrable Securities (other than the CD&R Investor and its Affiliates that
are Holders of Registrable Securities) requesting such registration pro rata
among such Holders on the basis of the percentage of the Registrable Securities
requested to be included in such registration by such Holders and, second, by
reducing, or eliminating if necessary, all securities of the Company requested
to be included by the CD&R Investor or its Affiliates that are Holders of
Registrable Securities pro rata among such Holders on the basis of the
percentage of Registrable Securities requested to be included in such
registration by such Holders.
3.
    Registration on Request.
(a)
    Request by the Demand Party. Subject to Section 3(d), the CD&R Investor and
its Affiliates that are Holders of Registrable Securities shall have the right
to require the Company to register, pursuant to the terms of this Agreement,
under and in accordance with the provisions of the Securities Act, the number of
Registrable Securities of the CD&R Investor and its Affiliates that are Holders
of Registrable Securities requested to be so registered pursuant to this
Agreement, in each case by delivering written notice to the Company (any such
written notice, a “Demand Notice” and any such registration, a “Demand
Registration”). Subject to Section 3(d), following receipt of a Demand Notice
for a Demand Registration in accordance with this


6
 




--------------------------------------------------------------------------------





Section 3(a), the Company shall use its reasonable best efforts to file a
Registration Statement as promptly as practicable, but no later than 30 days,
and to cause such Registration Statement to be declared effective under the
Securities Act as promptly as practicable after the filing thereof.
No Demand Registration shall be deemed to have occurred for purposes of the
first sentence of the preceding paragraph if (i) the Registration Statement
relating thereto (x) does not become effective, (y) is not maintained effective
for the period required pursuant to this Section 3, or (z) the offering of the
Registrable Securities pursuant to such Registration Statement is subject to a
stop order, injunction, or similar order or requirement of the SEC during such
period, (ii) more than 80% of the Registrable Securities requested by the CD&R
Investor or its Affiliates that are Holders of Registrable Securities to be
included in such registration are not so included pursuant to Section 3(b) or
(iii) the conditions to closing specified in any underwriting agreement,
purchase agreement or similar agreement entered into in connection with the
registration relating to such request are not satisfied (other than as a result
of a material default or breach thereunder by the CD&R Investor or its
Affiliates that are Holders of Registrable Securities) or otherwise waived by
the CD&R Investor or its Affiliates that are Holders of Registrable Securities.
Within two Business Days after receipt by the Company of a Demand Notice in
accordance with this Section 3(a), the Company shall give written notice (the
“Demand Follow-Up Notice”) of such Demand Notice to all other Holders of
Registrable Securities and shall, subject to the provisions of Section 3(b)
hereof, include in such registration all Registrable Securities with respect to
which the Company received written requests for inclusion therein within three
Business Days after such Demand Follow-Up Notice is given by the Company to such
Holders.
All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended method or methods of
disposition thereof.
The Company shall be required to maintain the effectiveness of the Registration
Statement with respect to any Demand Registration for a period of at least 180
days after the effective date thereof or such shorter period during which all
Registrable Securities included in such Registration Statement have actually
been sold; provided, however, that such period shall be extended for a period of
time equal to the period the CD&R Investor and its Affiliates that are Holders
of Registrable Securities refrain from selling any securities included in such
Registration Statement at the request of the Company or an underwriter of the
Company pursuant to the provisions of this Agreement.
(b)
    Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in an underwritten
offering, and the managing underwriter or underwriters advise the CD&R Investor
or its Affiliates that in its good faith opinion the total number or dollar
amount of Registrable Securities proposed to be sold in such offering
(including, without limitation, securities proposed to be included by other
Holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), is such as
to adversely affect the success of such offering, then


7
 




--------------------------------------------------------------------------------





there shall be included in such underwritten offering the number or dollar
amount of Registrable Securities that in the good faith opinion of such managing
underwriter or underwriters can be sold without adversely affecting such
offering, and such number of Registrable Securities shall be allocated as
follows, unless the underwriters require a different allocation:
(i)
    first, to the CD&R Investor and its Affiliates that are Holders of
Registrable Securities requesting such registration (whether pursuant to a
Demand Notice or pursuant to incidental or piggyback registration rights), until
all Registrable Securities requested for registration by the CD&R Investor and
its Affiliates that are Holders of Registrable Securities have been included in
such registration;
(ii)
    second, among the Holders of Registrable Securities (other than CD&R
Investor and its Affiliates) requesting such registration pursuant to incidental
or piggyback registration rights pro rata on the basis of the percentage of
Registrable Securities owned by each such Holder relative to the number of
Registrable Securities owned by all such Holders until, with respect to each
such Holder, all Registrable Securities requested for registration by such
Holders have been included in such registration; and
(iii)
    third, the securities for which inclusion in such Demand Registration was
requested by the Company.
(c)
    Cancellation of a Demand Registration. The CD&R Investor or its Affiliates
that are Holders of Registrable Securities that submitted a Demand Notice
pursuant to a particular offering and the Holders of a majority of the
Registrable Securities that are to be registered in a particular offering
pursuant to this Section 3 shall have the right, prior to the effectiveness of
the Registration Statement, to notify the Company that it or they, as the case
may be, have determined that the Registration Statement be abandoned or
withdrawn, in which event the Company shall abandon or withdraw such
Registration Statement. Any Holder of Registrable Securities who has elected to
sell Registrable Securities in an underwritten offering pursuant to this
Section 3 (including the CD&R Investor or its Affiliates that are Holders of
Registrable Securities who delivered the Demand Notice of such registration)
shall be permitted to withdraw from such registration by written notice to the
Company (i) at least two Business Days prior to the effective date of the
Registration Statement filed in connection with such registration, or, in the
case of an underwritten offering, at least two Business Days prior to the
earlier of the anticipated filing of the “red herring” prospectus, if
applicable, and the anticipated pricing date (ii) if the price to the public at
which the Registrable Securities are proposed to be sold will be less than 90%
of the average closing price of the class of stock being sold in the offering
during the ten trading days preceding the date on which the Demand Notice of
such offering was given pursuant to Section 3(a) or (iii) if more than 10% of
the Registrable Securities requested by such demanding Holder to be included in
such registration are not so included.


8
 




--------------------------------------------------------------------------------





(d)
    Limitations on Demand Registrations. The CD&R Investor and its Affiliates
that are Holders of Registrable Securities shall, collectively, be entitled to
initiate no more than five Demand Registrations (other than any Short-Form
Registrations or any Shelf Offerings).
(e)
    Postponements in Requested Registrations. If the filing, initial
effectiveness or continued use of a Registration Statement, including a Shelf
Registration Statement, with respect to a Demand Registration would require the
Company to make a public disclosure of material non-public information, which
disclosure in the good faith judgment of the Board (after consultation with
external legal counsel) (i) would be required to be made in any Registration
Statement so that such Registration Statement would not be materially
misleading, (ii) would not be required to be made at such time but for the
filing, effectiveness or continued use of such Registration Statement and (iii)
would reasonably be expected to have a material adverse effect on the Company or
its business or on the Company’s ability to effect a bona fide material proposed
acquisition, disposition, financing, reorganization, recapitalization or similar
transaction, and the Company furnishes to the Holders a certificate signed by
the Company’s Chief Executive Officer or Chief Financial Officer stating such,
then the Company may, upon giving prompt written notice of such action to the
Holders participating in such registration, delay the filing or initial
effectiveness (but not the preparation) of, or suspend use of, such Registration
Statement; provided that the Company shall not be permitted to do so (x) more
than once in any 6-month period or (y) for any single period of time in excess
of 60 days, or for periods exceeding, in the aggregate, 90 days during any
12-month period. In the event that the Company exercises its rights under the
preceding sentence, such Holders agree to suspend, promptly upon receipt of the
notice referred to above, the use of any Prospectus relating to such
registration in connection with any sale or offer to sell Registrable
Securities. The Company covenants and agrees that it shall not deliver a
suspension notice with respect to a suspension period unless all of the
Company’s employees, officers and directors who are subject to any of the
Company’s policies on trading in securities, and who are prohibited by the terms
thereof from effecting any public sales of securities of the Company
beneficially owned by them, are so prohibited for the duration of the suspension
period. If the Company so postpones the filing of a Prospectus or the
effectiveness of a Registration Statement, the CD&R Investor or its Affiliates
that are Holders of Registrable Securities shall be entitled to withdraw such
request and, if such request is withdrawn, such registration request shall not
count for the purposes of the limitations set forth in Section 3(d). The Company
shall promptly give the Holders requesting registration thereof pursuant to this
Section 3 written notice of any postponement made in accordance with the
preceding sentence.
(f)
    Short-Form Registrations.
(i)
    The Company shall use its reasonable best efforts to qualify for
registration on Form S-3 or any comparable or successor form or forms or any
similar short-form registration (a “Short-Form Registration”), and, if requested
by the CD&R Investor and


9
 




--------------------------------------------------------------------------------





its Affiliates that are Holders of Registrable Securities and available to the
Company, such Short-Form Registration shall be a “shelf” registration statement
providing for the registration of, and the sale on a continuous or delayed basis
of, the Registrable Securities, pursuant to Rule 415 or otherwise (a “Shelf
Registration Statement”). At any time and from time to time, the CD&R Investor
and its Affiliates that are Holders of Registrable Securities shall be entitled
to request an unlimited number of Short-Form Registrations, if available to the
Company, with respect to the Registrable Securities held by the CD&R Investor
and its Affiliates that are Holders of Registrable Securities in addition to the
other registration rights provided in Section 2 and this Section 3. In no event
shall the Company be obligated to effect any shelf registration other than
pursuant to a Short-Form Registration, subject to the immediately following
sentence. If any Demand Registration is proposed by the CD&R Investor or its
Affiliates that are Holders of Registrable Securities to be a Short-Form
Registration and an underwritten offering, and if the managing underwriter or
underwriters shall advise the Company and the CD&R Investor or its Affiliates
that are Holders of Registrable Securities that, in its good faith opinion, it
is of material importance to the success of such proposed offering to file a
registration statement on Form S-1 (or any successor or similar registration
statement) or to include in such registration statement information not required
to be included in a Short-Form Registration, then the Company shall file a
registration statement on Form S-1 or supplement the Short-Form Registration as
reasonably requested by such managing underwriter or underwriters. No such
registration nor any other Short-Form Registration shall count as a Demand
Registration for purposes of calculating how many Demand Registrations the CD&R
Investor and its Affiliates that are Holders of Registrable Securities have
initiated pursuant to the provisions of Section 3.
(ii)
    Upon filing any Short-Form Registration, the Company shall use its
reasonable best efforts to keep such Short-Form Registration effective with the
SEC at all times and to re-file such Short-Form Registration upon its
expiration, and to cooperate in any shelf take-down, whether or not
underwritten, by amending or supplementing the Prospectus related to such
Short-Form Registration as may be reasonably requested by the CD&R Investor or
its Affiliates that are Holders of Registrable Securities or as otherwise
required, until such time as all Registrable Securities that could be sold in
such Short-Form Registration have been sold or are no longer outstanding.
(iii)
    To the extent the Company is a well-known seasoned issuer (as defined in
Rule 405) (a “WKSI”) at the time any Demand Notice for a Short-Form Registration
is submitted to the Company and such Demand Notice requests that the Company
file a Shelf Registration Statement, the Company shall file an automatic shelf
registration statement (as defined in Rule 405) on Form S-3 (an “Automatic Shelf
Registration Statement”) in accordance with the requirements of the Securities
Act and the rules and regulations of the SEC thereunder, which covers the number
or class of Registrable Securities which are requested to be registered. If
registering a number of Registrable Securities, the Company shall pay the
registration fee for all Registrable Securities to be


10
 




--------------------------------------------------------------------------------





registered pursuant to an Automatic Shelf Registration Statement at the time of
filing of the Automatic Shelf Registration Statement and shall not elect to pay
any portion of the registration fee on a deferred basis. The Company shall use
its reasonable best efforts to remain a WKSI (and not to become an ineligible
issuer (as defined in Rule 405)) during the period during which any Automatic
Shelf Registration Statement is effective. If at any time following the filing
of an Automatic Shelf Registration Statement when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Shelf Registration Statement on Form
S-3 or file a new Shelf Registration Statement on Form S-3 or, if such form is
not available, Form S-1, have such Shelf Registration Statement declared
effective by the SEC and keep such Registration Statement effective during the
period during which such Short-Form Registration is required to be kept
effective in accordance with Section 3(f)(ii).
(g)
    Shelf-Take Downs. At any time that a Shelf Registration Statement covering
Registrable Securities is effective, if any of the CD&R Investor or its
Affiliates that are Holders of Registrable Securities delivers a notice to the
Company (a “Take-Down Notice”) stating that it intends to effect an offering of
all or part of its Registrable Securities included by it on the shelf
registration statement (a “Shelf Offering”), then the Company shall amend or
supplement the shelf registration statement as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the Shelf
Offering (taking into account the inclusion of Registrable Securities by any
other Holders pursuant to Section 3(g)(i)). CD&R Investor and its Affiliates
that are Holders of Registrable Securities shall be entitled to request an
unlimited number of shelf take-downs to effect a Shelf Offering, if available to
the Company, with respect to the Registrable Securities held by CD&R Investor
and its Affiliates that are Holders of Registrable Securities in addition to the
other registration rights provided in Section 2 and Section 3. In connection
with any Shelf Offering:
(i)
    the Company shall also deliver the Take-Down Notice to all other Holders
with securities included on such shelf registration statement, if any, no later
than two Business Days after receipt of any such Take-Down Notice and permit
each such Holder, if any, to include its Registrable Securities included on the
shelf registration statement in the Shelf Offering if such Holder notifies the
CD&R Investor and the Company within two Business Days after delivery of the
Take-Down Notice to such Holder; and
(ii)
    in the event that the underwriter advises the CD&R Investor, its Affiliates
that are Holders of Registrable Securities, and the Company that in its good
faith opinion the total number or dollar amount of Registrable Securities
proposed to be sold in such offering is such as to adversely affect the success
of such offering (including, without limitation, adversely affect the per share
offering price), then the underwriter may limit the number of shares which would
otherwise be included in such take-down offering in the same


11
 




--------------------------------------------------------------------------------





manner as described in Section 3(b) with respect to a limitation of shares to be
included in a registration.
(h)
    Registration Statement Form. If any registration requested pursuant to this
Section 3 which is proposed by the Company to be effected by the filing of a
Registration Statement on Form S-3 (or any successor or similar short-form
registration statement) shall be in connection with an underwritten public
offering, and if the managing underwriter or underwriters shall advise the
Company that, in its good faith opinion, the use of another form of Registration
Statement is of material importance to the success of such proposed offering or
is otherwise required by Applicable Law, then such registration shall be
effected on such other form.
(i)
    Selection of Underwriters. If any of the CD&R Investor or its Affiliates
that are Holders of Registrable Securities intends that the Registrable
Securities requested to be covered by a Demand Registration requested by the
CD&R Investor and its Affiliates that are Holders of Registrable Securities
shall be distributed by means of an underwritten offering, the CD&R Investor or
its Affiliates that are Holders of Registrable Securities shall so advise the
Company as a part of the Demand Notice, and the Company shall include such
information in the Notice sent by the Company to the other Holders with respect
to such Demand Registration. In such event, the lead underwriter to administer
the offering shall be chosen by the CD&R Investor and its Affiliates that are
Holders of Registrable Securities, subject to the prior consent, not to be
unreasonably withheld or delayed, of the Company. If the offering is
underwritten, the right of any Holder to registration pursuant to this Section 3
will be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting
(unless otherwise agreed by the CD&R Investor and its Affiliates that are
Holders of Registrable Securities) and each such Holder will (together with the
Company and the other Holders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting (including, without
limitation, pursuant to the terms of any option to purchase additional shares or
“green shoe” requested by the managing underwriter or underwriters), provided
that (A) no Holder shall be required to sell more than the number of Registrable
Securities that such Holder has requested the Company to include in any
registration, (B) if any Holder disapproves of the terms of the underwriting,
such Holder may elect to withdraw therefrom by written notice to the Company,
the managing underwriter or underwriters and, in connection with an underwritten
registration pursuant to this Section 3, the CD&R Investor and its Affiliates
that are Holders of Registrable Securities and (C) no such Person (other than
the Company) shall be required to make any representations or warranties other
than those related to title and ownership of, and power and authority to
transfer, shares and as to the accuracy and completeness of statements made in a
Registration Statement, Prospectus or other document in reliance upon, and in
conformity with, written information prepared and furnished to the Company or
the managing underwriter or underwriters by such Person pertaining exclusively
to such Holder. Notwithstanding the foregoing, no Holder shall be required to
agree to any indemnification obligations on the part of such Holder that are
greater than its obligations pursuant to Section 5.


12
 




--------------------------------------------------------------------------------





4.
    Registration Procedures. If and whenever the Company is required to use its
reasonable best efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Section 2 and Section 3, the Company
shall effect such registration to permit the sale of such Registrable Securities
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall cooperate in the sale of such Registrable
Securities and shall, as expeditiously as possible:
(a)
    prepare and file, in each case as promptly as practicable, with the SEC a
Registration Statement or Registration Statements on such form as shall be
available for the sale of the Registrable Securities by the Holders thereof or
by the Company in accordance with the intended method or methods of distribution
thereof, make all required filings with FINRA, and, if such Registration
Statement is not automatically effective upon filing, use its reasonable best
efforts to cause such Registration Statement to be declared effective as soon as
practicable and to remain effective as provided herein; provided, however, that
before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including free writing prospectuses under Rule 433 (each a
“Free Writing Prospectus”)) and, to the extent reasonably practicable, documents
that would be incorporated by reference or deemed to be incorporated by
reference in a Registration Statement filed pursuant to a Demand Notice (other
than a Shelf Registration Statement), the Company shall furnish or otherwise
make available to the Holders of the Registrable Securities covered by such
Registration Statement, their counsel and the managing underwriter or
underwriters, if any, copies of all such documents proposed to be filed
(including exhibits thereto), which documents will be subject to the reasonable
review and comment of such counsel, and such other documents reasonably
requested by such counsel, including any comment letter from the SEC, and, if
requested by such counsel, provide such counsel reasonable opportunity to
participate in the preparation of such Registration Statement and each
Prospectus included therein and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s books and records, officers, accountants and other
advisors. The Company shall not file any such Registration Statement or
Prospectus, or any amendments or supplements thereto (including such documents
that, upon filing, would be incorporated or deemed incorporated by reference
therein and including Free Writing Prospectuses) with respect to a Demand
Registration to which the CD&R Investor and its Affiliates that are Holders of
Registrable Securities, or the Holders of a majority of the Registrable
Securities covered by such Registration Statement (or their counsel) or the
managing underwriter or underwriters, if any, shall reasonably object, in
writing, on a timely basis, unless, in the opinion of the Company, such filing
is necessary to comply with Applicable Law;
(b)
    prepare and file with the SEC such amendments, including post-effective
amendments, and supplements to such Registration Statement and the Prospectus
used in connection therewith and such Free Writing Prospectuses and Exchange Act
reports as


13
 




--------------------------------------------------------------------------------





may be necessary to keep such Registration Statement continuously effective
during the period provided herein and comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement; and cause the related
Prospectus to be supplemented by any Prospectus supplement as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of the securities covered by such Registration Statement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act in each case, until such time as all of such
securities have been disposed of in accordance with the intended method or
methods of disposition by the seller or sellers thereof set forth in such
Registration Statement;
(c)
    notify each selling Holder of Registrable Securities, its counsel and the
managing underwriter or underwriters, if any, promptly after the Company
receives notice thereof (i) when a Prospectus or any Prospectus supplement or
post-effective amendment or any Free Writing Prospectus has been filed, and,
with respect to a Registration Statement or any post-effective amendment, when
the same has become effective, (ii) of any request by the SEC or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation or threatening of any
proceedings for that purpose, (iv) if at any time the Company has reason to
believe that the representations and warranties of the Company contained in any
agreement (including any underwriting agreement) contemplated by Section 4(n)
below cease to be true and correct, (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of such Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose, and (vi) of
the happening or threatening of any event that makes any statement made in such
Registration Statement or related Prospectus, Free Writing Prospectus, amendment
or supplement thereto, or any document incorporated or deemed to be incorporated
therein by reference, as then in effect, untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (which notice shall notify the selling
Holders only of the occurrence of such an event and shall provide no additional
information regarding such event to the extent such information would constitute
material non-public information);
(d)
    use its reasonable best efforts to obtain the withdrawal of any order
suspending


14
 




--------------------------------------------------------------------------------





the effectiveness of a Registration Statement, or the lifting of any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction at the earliest date reasonably
practical;
(e)
    if requested by the managing underwriter or underwriters, if any, the CD&R
Investor and its Affiliates that are Holders of Registrable Securities, or the
Holders of a majority of the then issued and outstanding Registrable Securities
being sold in connection with an underwritten offering, promptly include in a
Prospectus supplement or post-effective amendment such information as the
managing underwriter or underwriters, if any, or such Holder or Holders, as the
case may be, may reasonably request in order to facilitate the disposition of
the Registrable Securities in accordance with the intended method or methods of
distribution of such securities set forth in the Registration Statement and make
all required filings of such Prospectus supplement or such post-effective
amendment as soon as practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 4(e) that are not, in the opinion of counsel for the Company,
in compliance with Applicable Law;
(f)
    deliver to each selling Holder of Registrable Securities, its counsel, and
the underwriter or underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of Prospectus) and each
amendment or supplement thereto (including any Free Writing Prospectus) as such
Persons may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition thereof; and the Company, subject to the last
paragraph of this Section 4, hereby consents to the use of such Prospectus and
each amendment or supplement thereto by each of the selling Holders of
Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto;
(g)
    prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling Holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or blue sky laws of such jurisdictions within the United
States as any seller or underwriter reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
and to take any other action that may be necessary or advisable to enable such
Holders of Registrable Securities to consummate the disposition of such
Registrable Securities in such jurisdiction in accordance with the intended
method or methods of disposition thereof; provided, however, that the Company
will not be required to (i) qualify generally


15
 




--------------------------------------------------------------------------------





to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(g), (ii) subject itself to taxation in any
jurisdiction wherein it is not so subject or (iii) take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject (other than service of process in connection with such
registration or qualification or any sale of Registrable Securities in
connection therewith);
(h)
    cooperate with the selling Holders of Registrable Securities and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates (not bearing any legends, unless
required under Applicable Law) or book entry positions representing Registrable
Securities to be sold after receiving written representations from each Holder
of such Registrable Securities that the Registrable Securities represented by
the certificates or book entry positions so delivered by such Holder will be
transferred in accordance with the Registration Statement, and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriter or underwriters, if any, or Holders may request at
least two Business Days prior to any sale of Registrable Securities in a firm
commitment public offering, but in any other such sale, within ten Business Days
prior to having to issue the securities;
(i)
    use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities within the United States as may be
necessary in light of the business or operations of the Company to enable the
seller or sellers thereof or the managing underwriter or underwriters, if any,
to consummate the disposition of such Registrable Securities, in accordance with
the intended method or methods thereof, except as may be required solely as a
consequence of the nature of such selling Holder’s business, in which case the
Company will cooperate in all reasonable respects with the filing of such
Registration Statement and the granting of such approvals, as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities in accordance
with the intended method or methods thereof;
(j)
    upon the occurrence of any event contemplated by Section 4(c)(vi) above,
promptly prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;


16
 




--------------------------------------------------------------------------------





(k)
    prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;
(l)
    provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities from and after the effective date of such
Registration Statement. In connection therewith, if required by the Company’s
transfer agent, the Company will promptly after the effective date of the
Registration Statement, cause an opinion of counsel as to the effectiveness of
the Registration Statement to be delivered to and maintained with such transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent which authorize and direct the transfer agent to
issue such Registrable Securities without any such legend upon sale by the
Holder or the underwriter or underwriters of an underwritten offering of
Registrable Securities, if any, of such Registrable Securities under the
Registration Statement;
(m)
    use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on a national
securities exchange if shares of the particular class of Registrable Securities
are at that time listed on such exchange, prior to the effectiveness of such
Registration Statement;
(n)
    enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the CD&R Investor or its Affiliates that
are Holders of Registrable Securities with respect to such offering, or the
Holders of a majority of the Registrable Securities being sold in connection
therewith (including those reasonably requested by the managing underwriter or
underwriters, if any) to expedite or facilitate the disposition of such
Registrable Securities, and in such connection, whether or not an underwriting
agreement is entered into and whether or not the registration is an underwritten
registration, (i) make such representations and warranties to the Holders of
such Registrable Securities and the underwriter or underwriters, if any, with
respect to the business of the Company and its material Subsidiaries, and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in form, substance and
scope as are customarily made by issuers to underwriters in underwritten
offerings, and, if true, confirm the same if and when requested, (ii) use its
reasonable best efforts to furnish to the managing underwriter or underwriters,
if any, opinions of outside counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriter or underwriters, if any, and counsel to
the selling Holders of the Registrable Securities), addressed to each of the
underwriters, if any, covering the matters customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by such counsel and underwriters, (iii) use its reasonable best
efforts to obtain “cold comfort” letters and


17
 




--------------------------------------------------------------------------------





updates thereof from an independent registered public accounting firm with
respect to the Company (and, if necessary, any other independent certified
public accountants of any material Subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement) who have
certified the financial statements included in such Registration Statement,
addressed to each of the underwriters, if any, such letters to be in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with underwritten offerings, (iv) if an underwriting
agreement is entered into, the same shall contain indemnification provisions and
procedures that are customary for underwriting agreements in connection with
underwritten offerings except as otherwise agreed by the parties thereto and (v)
deliver such documents and certificates as may be reasonably requested by the
CD&R Investor or its Affiliates that are Holders of Registrable Securities with
respect to such offering, the Holders of a majority of the Registrable
Securities being sold pursuant to such Registration Statement, its or their
counsel, as the case may be, or the managing underwriter or underwriters, if
any, to evidence the continued validity of the representations and warranties
made pursuant to Section 4(n)(i) above and to evidence compliance with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company. The above shall be done at each closing under such
underwriting or similar agreement, or as and to the extent required thereunder;
(o)
    upon reasonable notice, make available for inspection by a representative of
the selling Holders of Registrable Securities, the underwriter or underwriters
participating in any such disposition of Registrable Securities, if any, and any
attorneys or accountants retained by such selling Holders or underwriter at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Company and
its Subsidiaries, and cause the officers, directors and employees of the Company
and its Subsidiaries to supply all information in each case reasonably requested
by any such representative, underwriter, attorney or accountant in connection
with such Registration Statement; provided, however, that any information that
is not generally publicly available at the time of delivery of such information
shall be kept confidential by such Persons unless (i) disclosure of such
information is required by court or administrative order, (ii) disclosure of
such information, in the opinion of counsel to such Person, is required by
Applicable Law or applicable legal process, or (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by such Person. In the case of a proposed disclosure
pursuant to (i) or (ii) above, such Person shall be required to give the Company
written notice of the proposed disclosure prior to such disclosure and, if
requested by the Company, assist the Company in seeking to prevent or limit the
proposed disclosure. Without limiting the foregoing, no such information shall
be used by such Person as the basis for any market transactions in securities of
the Company or its Subsidiaries in violation of Applicable Law;


18
 




--------------------------------------------------------------------------------





(p)
    cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including, without limitation, participation in such number of “road shows” as
the underwriter or underwriters reasonably request);
(q)
    cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA; and
(r)
    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the Registration Statement, which
earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.
The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request and the Company may exclude from such
registration the Registrable Securities of any Holder who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the Prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any Holder covered thereby by name, or otherwise
identifies such Holder as the holder of any securities of the Company, without
the consent of such Holder, such consent not to be unreasonably withheld or
delayed, unless and to the extent such disclosure is required by Applicable Law,
in which case the Company shall provide prompt written notice to such Holders
prior to the filing of such amendment to any Registration Statement or amendment
of or supplement to the Prospectus or any Free Writing Prospectus.
If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall use its reasonable best efforts to include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.
Each Holder of Registrable Securities agrees if such Holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Company of the


19
 




--------------------------------------------------------------------------------





happening of any event of the kind described in Section 4(c)(ii), 4(c)(iii),
4(c)(iv), 4(c)(v) and 4(c)(vi) hereof, such Holder will promptly discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 4(j) hereof, or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the Holder is required to discontinue disposition of such
securities.
5.
    Indemnification.
(a)
    Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by Applicable
Law, each Holder of Registrable Securities whose Registrable Securities are
covered by a Registration Statement or Prospectus, the officers, directors,
partners, members, managers, shareholders, accountants, attorneys, agents and
employees of each of them, each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) each such
Holder and the officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees of each such controlling person,
each underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter (each such person being referred to herein as a “Covered Person”),
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and reasonable attorneys’
fees and any legal or other fees or expenses incurred by such party in
connection with any investigation or proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon any untrue or alleged untrue statement of
a material fact contained in any Prospectus, offering circular, or other
document (including any related Registration Statement, notification, or the
like or Free Writing Prospectus or any amendment thereof or supplement thereto
or any document incorporated by reference therein) incident to any such
registration, qualification, or compliance, or based on any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act, the Exchange Act, any state securities law, or
any rule or regulation thereunder applicable to the Company and relating to any
action or inaction in connection with the related offering of Registrable
Securities, and will reimburse each such Covered Person for any legal and any
other expenses reasonably incurred in connection with investigating and
defending or settling any such Loss, provided that the Company will not be
liable in any such case to the extent that any such Loss arises out of or is
based on any untrue statement or omission by such Covered Person relating to
such Covered Person or its Affiliates (other than the Company or any of its
Subsidiaries), but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such Registration
Statement, Prospectus, offering circular, Free Writing Prospectus or


20
 




--------------------------------------------------------------------------------





any amendment thereof or supplement thereto, or any document incorporated by
reference therein, or other document in reliance upon and in conformity with
written information furnished to the Company by such Covered Person with respect
to such Covered Person for use therein. It is agreed that the indemnity
agreement contained in this Section 5(a) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld).
(b)
    Indemnification by Holder of Registrable Securities. As a condition to
including any Registrable Securities in any Registration Statement filed in
accordance with Section 4 hereof, the Company shall have received an undertaking
reasonably satisfactory to it from the prospective seller of such Registrable
Securities to indemnify, to the fullest extent permitted by Applicable Law,
severally and not jointly with any other Holders of Registrable Securities whose
Registrable Securities are included in any such Registration Statement, the
Company, its directors and officers and each Person who controls (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
the Company and all other prospective sellers, from and against all Losses
arising out of or based on any untrue or alleged untrue statement of a material
fact contained in any such Registration Statement, Prospectus, Free Writing
Prospectus, offering circular, or other document, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company, such directors, controlling persons and prospective sellers for any
legal or any other expenses reasonably incurred in connection with investigating
or defending any such Loss, in each case to the extent, but only to the extent,
that such untrue statement or omission is made in such Registration Statement,
Prospectus, Free Writing Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder with respect to such Holder for inclusion in such
Registration Statement, Prospectus, offering circular or other document;
provided, however, that the obligations of such Holder hereunder shall not apply
to amounts paid in settlement of any such Losses (or actions in respect thereof)
if such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld); and provided, further, that the liability
of such Holder of Registrable Securities shall be limited to the net proceeds
received by such selling Holder from the sale of Registrable Securities covered
by such Registration Statement.
(c)
    Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall give
prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to, unless in the Indemnified Party’s reasonable judgment a


21
 




--------------------------------------------------------------------------------





conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party; in which case the Indemnified Party
shall have the right to employ counsel and to assume the defense of such claim
or proceeding at the Indemnifying Party’s expense; provided, further, however,
that the Indemnifying Party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld or
delayed). The Indemnifying Party shall not consent to entry of any judgment or
enter into any settlement that (x) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release, in form and substance reasonably satisfactory to the Indemnified Party,
from all liability in respect of such claim or litigation for which such
Indemnified Party would be entitled to indemnification hereunder or (y) involves
the imposition of equitable remedies or the imposition of any obligations on the
Indemnified Party or adversely affects such Indemnified Party other than as a
result of financial obligations for which such Indemnified Party would be
entitled to indemnification hereunder.
(d)
    Contribution. If the indemnification provided for in this Section 5 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that


22
 




--------------------------------------------------------------------------------





does not take account of the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this
Section 5(d), an Indemnifying Party that is a selling Holder of Registrable
Securities shall not be required to contribute any amount in excess of the
amount that such Indemnifying Party has otherwise been, or would otherwise be,
required to pay pursuant to Section 5(b) by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
(e)
    Deemed Underwriter. To the extent that any of the Holders is, or would be
expected to be, deemed to be an underwriter of Registrable Securities pursuant
to any SEC comments or policies or any court of law or otherwise, the Company
agrees that (i) the indemnification and contribution provisions contained in
this Section 5 shall be applicable to the benefit of such Holder in its role as
deemed underwriter in addition to its capacity as a Holder (so long as the
amount for which any other Holder is or becomes responsible does not exceed the
amount for which such Holder would be responsible if the Holder were not deemed
to be an underwriter of Registrable Securities) and (ii) such Holder and its
representatives shall be entitled to conduct the due diligence which would
normally be conducted in connection with an offering of securities registered
under the Securities Act, including receipt of customary opinions and comfort
letters.
(f)
    Other Indemnification. Indemnification similar to that specified in the
preceding provisions of this Section 5 (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration or other qualification of securities under any federal
or state law or regulation or governmental authority other than the Securities
Act.
(g)
    Non-Exclusivity. The obligations of the parties under this Section 5 shall
be in addition to any liability which any party may otherwise have to any other
party.
(h)
    Primacy of Indemnification.  The Company hereby acknowledges that the CD&R
Investor and its Affiliates that are Holders of Registrable Securities have
certain rights to indemnification, advancement of expenses and/or insurance
provided by certain of their Affiliates (collectively, the “Indemnitors”).  The
Company hereby agrees that (i) it is the indemnitor of first resort (i.e., its
obligations to the CD&R Investor and its Affiliates that are Holders of
Registrable Securities are primary and any obligation of the Indemnitors to
advance expenses or to provide indemnification for the same Losses incurred by
the CD&R Investor and its Affiliates that are Holders of Registrable Securities
are secondary to any such obligation of


23
 




--------------------------------------------------------------------------------





the Company), (ii) that it shall be liable for the full amount of all Losses to
the extent legally permitted and as required by the terms of this Agreement and
the articles and other organizational documents of the Company (or any other
agreement between the Company and the CD&R Investor or its Affiliates that are
Holders of Registrable Securities), without regard to any rights the CD&R
Investor and its Affiliates that are Holders of Registrable Securities may have
against the Indemnitors, and (iii) it irrevocably waives, relinquishes and
releases the Indemnitors from any and all claims (x) against the Indemnitors for
contribution, indemnification, subrogation or any other recovery of any kind in
respect thereof and (y) that the CD&R Investor and its Affiliates that are
Holders of Registrable Securities must seek indemnification from any Indemnitor
before the Company must perform its indemnification obligations under this
Agreement.  No advancement or payment by the Indemnitors on behalf of the CD&R
Investor or its Affiliates that are Holders of Registrable Securities with
respect to any claim for which the CD&R Investor or its Affiliates that are
Holders of Registrable Securities has sought indemnification from the Company
hereunder shall affect the foregoing.  The Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery which the CD&R Investor and its Affiliates that
are Holders of Registrable Securities would have had against the Company if the
Indemnitors had not advanced or paid any amount to or on behalf of the CD&R
Investor and its Affiliates that are Holders of Registrable Securities.  The
Company and the CD&R Investor and its Affiliates that are Holders of Registrable
Securities agree that the Indemnitors are express third party beneficiaries of
this Section 5.
6.
    Registration Expenses. All reasonable fees and expenses incurred in the
performance of or compliance with this Agreement by the Company including,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses with respect to (A) filings required to be made
with the SEC, all applicable securities exchanges and/or FINRA and (B)
compliance with securities or blue sky laws, including, without limitation, any
fees and disbursements of counsel for the underwriters in connection with blue
sky qualifications of the Registrable Securities pursuant to Section 4(g)), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriter or underwriters, if any,
or by the CD&R Investor or its Affiliates that are Holders of Registrable
Securities, or the Holders of a majority of the Registrable Securities included
in any Registration Statement), (iii) transfer agent expenses; (iv) messenger,
telephone and delivery expenses of the Company, (v) fees and disbursements of
counsel for the Company, (vi) expenses of the Company incurred in connection
with any road show, (vii) fees and disbursements of all independent registered
public accounting firms referred to in Section 4(n) hereof (including, without
limitation, the expenses of any “cold comfort” letters required by this
Agreement) and any other Persons, including special experts retained by the
Company shall be borne by the Company whether or not any Registration Statement
is filed or becomes effective and (viii) fees and disbursements of separate
counsel for the CD&R Investor and its Affiliates that are Holders of Registrable
Securities if any of them is participating in the offering (which counsel shall
be selected by such participating CD&R Investor and its Affiliates that are
Holders of Registrable Securities) and, if none of them is participating in the


24
 




--------------------------------------------------------------------------------





offering, one counsel for the Holders of Registrable Securities whose shares are
included in a Registration Statement (which counsel shall be selected by the
Holders of a majority of the Registrable Securities included in such
Registration Statement) shall be borne by the Company whether or not any
Registration Statement is filed or becomes effective. In addition, the Company
shall pay its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit, the fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange
on which similar securities issued by the Company are then listed and rating
agency fees and the fees and expenses of any Person, including special experts,
retained by the Company.
The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder of Registrable Securities or by any underwriter
(except as set forth above in this Section 6), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company), (iii) expenses (other than the
Company’s internal expenses) in connection with any Demand Registration begun
pursuant to Section 3, the request of which has been subsequently withdrawn by
the CD&R Investor or its Affiliates that are Holders of Registrable Securities
unless (x) the withdrawal is based upon (A) any fact, circumstance, event,
change, effect or occurrence that individually or in the aggregate with all
other facts or circumstances, events, changes, effects or occurrences has a
material adverse effect on the Company or (B) material adverse information
concerning the Company that the Company had not publicly disclosed at least
forty-eight (48) hours prior to such registration request or that the Company
had not otherwise notified, in writing, the CD&R Investor and its Affiliates
that are Holders of Registrable Securities of at the time of such request, (y)
the CD&R Investor and its Affiliates that are Holders of Registrable Securities
have not withdrawn two Demand Registrations of a type not covered by the
foregoing clauses (iii)(x)(A) or (iii)(x)(B) or (z) after the CD&R Investor’s
and its Affiliates’ that are Holders of Registrable Securities withdrawal of two
Demand Registrations where such withdrawal is not covered by clauses (iii)(x)(A)
or (iii)(x)(B), the CD&R Investor and its Affiliates that are Holders of
Registrable Securities agree to forfeit their right to one Demand Registration
pursuant to Section 3 with respect to the limit set forth in Section 3(d) or
(iv) any other expenses of the Holders of Registrable Securities not
specifically required to be paid by the Company pursuant to the first paragraph
of this Section 6.
7.
    Rule 144. The Company covenants that it will file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, it will, upon the request of the CD&R Investor or its
Affiliates that are Holders of Registrable Securities, make publicly available
such information so long as necessary to permit sales of Registrable Securities
pursuant to Rule 144), and it will take such further action as any Holder of
Registrable Securities (or, if the Company is not required to file reports as
provided above, the CD&R Investor and its Affiliates that are Holders of
Registrable Securities) may reasonably request, all to the extent required from
time to time to enable such Holder to sell shares of Registrable Securities
without


25
 




--------------------------------------------------------------------------------





registration under the Securities Act within the limitation of the exemptions
provided by Rule 144. Upon the request of any Holder of Registrable Securities,
the Company will deliver to such Holder a written statement as to whether it has
complied with such requirements and, if not, the specifics thereof.
8.
    Certain Additional Agreements. If any Registration Statement or comparable
statement under state blue sky laws refers to any Holder by name or otherwise as
the Holder of any securities of the Company, then such Holder shall have the
right to require (a) the insertion therein of language, in form and substance
satisfactory to such Holder and the Company, to the effect that the holding by
such Holder of such securities is not to be construed as a recommendation by
such Holder of the investment quality of the Company’s securities covered
thereby and that such holding does not imply that such Holder will assist in
meeting any future financial requirements of the Company, or (b) in the event
that such reference to such Holder by name or otherwise is not in the judgment
of the Company required by the Securities Act or any similar federal statute or
any state blue sky or securities law then in force, the deletion of the
reference to such Holder.
9.
    Miscellaneous.
(a)
    Termination. The provisions of this Agreement (other than Section 5 and
Section 6) shall terminate upon the earliest to occur of (i) its termination by
the written agreement of all parties hereto or their respective successors in
interest, (ii) with respect to a Stockholder, the date on which all shares of
Common Stock held by such Stockholder have ceased to be Registrable Securities,
(iii) with respect to the Company, the date on which all shares of Common Stock
have ceased to be Registrable Securities and (iv) the dissolution, liquidation
or winding up of the Company. Nothing herein shall relieve any party from any
liability for the breach of any of the agreements set forth in this Agreement.
(b)
    Holdback Agreement. In consideration for the Company agreeing to its
obligations under this Agreement, each Holder agrees in connection with any
registration of the Company’s securities (whether or not such Holder is
participating in such registration) upon the request of the Company and the
underwriter or underwriters managing any underwritten offering of the Company’s
securities, not to effect (other than pursuant to such registration) any public
sale or distribution of Registrable Securities, including, but not limited to,
any sale pursuant to Rule 144, or make any short sale of, loan, grant any option
for the purchase of, or otherwise dispose of, or enter into any swap or other
arrangement that transfers to another Person any of the economic consequences of
ownership of, any Registrable Securities, any other equity securities of the
Company or any securities convertible into or exchangeable or exercisable for
any equity securities of the Company without the prior written consent of the
Company or such underwriters, as the case may be, during the Holdback Period.


26
 




--------------------------------------------------------------------------------





If any registration pursuant to Section 3 of this Agreement shall be in
connection with any underwritten public offering, the Company will not effect
any public sale or distribution of any common equity (or securities convertible
into or exchangeable or exercisable for common equity) (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms
promulgated for similar purposes or (ii) filed in connection with an exchange
offer or any employee benefit or dividend reinvestment plan) for its own
account, during the Holdback Period.
(c)
    Amendments and Waivers. This Agreement may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if any such amendment, action or omission to act, has
received the written consent of the Company and each of the CD&R Investor and
its Affiliates that are Holders of Registrable Securities, or if no such Holders
remain, the Holders of a majority of the Registrable Securities; provided that
this Agreement may not be amended in a manner that would, by its terms,
adversely affect the rights or obligations of the CD&R Investor or its
Affiliates that are Holders of Registrable Securities without the consent of
such Holders; provided further that this Agreement may not be amended in a
manner that would, by its terms, adversely affect the rights or obligations of
any Stockholder which does not adversely affect the rights or obligations of all
similarly situated Stockholders in the same manner without the consent of such
Stockholder. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms. Any Stockholder may
waive (in writing) the benefit of any provision of this Agreement with respect
to itself for any purpose. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the Stockholder granting such waiver in any other respect
or at any other time.
(d)
    Successors, Assigns and Transferees. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns who agree in writing to be bound by the
provisions of this Agreement. In addition, and whether or not any express
assignment shall have been made, the provisions of this Agreement which are for
the benefit of Holders shall also be for the benefit of and enforceable by any
subsequent Holder of any Registrable Securities, subject to the provisions
contained herein.
(e)
    Notices. All notices, requests and other communications to be given to any
party hereunder shall be sufficiently given for all purposes hereunder if in
writing and delivered by hand, courier or overnight delivery service, or when
received in the form of a facsimile or other electronic transmission (receipt
confirmation requested), and shall be directed to the address set forth below
(or at such other address or facsimile number as such party shall designate by
like notice):
if to the Company, to:


27
 




--------------------------------------------------------------------------------





Atkore International Group Inc.
16100 South Lathrop Avenue
Harvey, IL 60426
Attention: Daniel S. Kelly
Fax: (708) 339-2726
with a copy (which shall not constitute notice) to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Paul M. Rodel, Esq.
Fax: (212) 909-6836
if to the CD&R Investor, to:
Clayton, Dubilier & Rice, LLC
375 Park Avenue
18th Floor
New York, New York 10152
Attention: Theresa A. Gore
Fax: (212) 407-5252
with a copy (which shall not constitute notice) to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Paul M. Rodel, Esq.
Fax: (212) 909-6836
If to any other Holder of Registrable Securities, to the address of such other
Holder as shown in the stock record book of the Company.
All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.
(f)
    Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder. To the fullest
extent permitted by Applicable Law, the Company shall not directly or indirectly
take any action


28
 




--------------------------------------------------------------------------------





that is intended to, or would reasonably be expected to result in, any
Stockholder being deprived of the rights contemplated by this Agreement.
(g)
    No Inconsistent Agreements. The Company hereby represents and warrants that,
as of the date hereof, no registration rights have been granted to any other
Person other than pursuant to this Agreement. Without the approval of the CD&R
Investor or its Affiliates holding a majority of the Registrable Securities,
neither the Company nor any of its Subsidiaries shall enter into any agreement
granting registration rights to any Person; provided that this Section 9(g)
shall not apply to the extension of customary registration rights in connection
with the sale of debt securities or convertible debt securities.
(h)
    Entire Agreement; No Third Party Beneficiaries. This Agreement (i) except as
may be provided in a Joinder Agreement, constitutes the entire agreement among
the parties with respect to the subject matter of this Agreement and supersedes
any prior discussions, correspondence, negotiation, proposed term sheet,
agreement, understanding or agreement and there are no agreements,
understandings, representations or warranties between the parties other than
those set forth or referred to in this Agreement, and (ii) except as provided in
Section 5 with respect to an Indemnified Party, is not intended to confer in or
on behalf of any Person not a party to this Agreement (and their successors and
assigns) any rights, benefits, causes of action or remedies with respect to the
subject matter or any provision hereof.
(i)
    Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.
(i)
    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts executed and to be
performed wholly within such State and without reference to the choice-of-law
principles that would result in the application of the laws of a different
jurisdiction.
(ii)
    Each party to this Agreement irrevocably submits to the jurisdiction of the
United States District Court for the Southern District of New York or any court
of the State of New York located in such district any suit, action or other
proceeding arising out of or relating to this Agreement, and hereby irrevocably
agrees that all claims in respect of such suit, action or proceeding may be
heard and determined in such court. Each party to this Agreement hereby
irrevocably waives, to the fullest extent that it may effectively do so, the
defense of an inconvenient forum to the maintenance of such suit, action or
other proceeding. The parties further agree, to the extent permitted by
Applicable Law, that final and unappealable judgment against any of them in any
suit, action or other proceeding contemplated above shall be conclusive and may
be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified copy of which shall be conclusive evidence of
the fact and amount of such judgment.


29
 




--------------------------------------------------------------------------------





(iii)
    EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
(j)
    Severability. If any provision of this Agreement, or the application of such
provision to any Person or circumstance or in any jurisdiction, shall be held to
be invalid or unenforceable to any extent, (a) the remainder of this Agreement
shall not be affected thereby, and each other provision hereof shall be valid
and enforceable to the fullest extent permitted by Applicable Law, (b) as to
such Person or circumstance or in such jurisdiction such provision shall be
reformed to be valid and enforceable to the fullest extent permitted by
Applicable Law and (c) the application of such provision to other Persons or
circumstances or in other jurisdictions shall not be affected thereby.
(k)
    Enforcement. Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with its terms, and it is therefore
agreed that in addition to and without limiting any other remedy or right it may
have, the non-breaching party will have the right to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.
(l)
    Titles and Subtitles. The titles of the articles, sections and subsections
of this Agreement are for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.
(m)
    No Recourse. This Agreement may only be enforced against, and any claims or
cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, Director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.
(n)
    Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts (including via facsimile and electronic transmission),
each of which shall be an original, but all of which together shall constitute
one instrument. This Agreement may be executed by facsimile signature(s).


30
 




--------------------------------------------------------------------------------





[Remainder of page left intentionally blank]




31
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
ATKORE INTERNATIONAL GROUP INC.
By:    /s/ Daniel S. Kelly    
    Name: Daniel S. Kelly
    Title: Vice President, General
Counsel and Secretary


[Signature Page – Registration Rights Agreement]




--------------------------------------------------------------------------------






CD&R ALLIED HOLDINGS, L.P.
By:
CD&R Associates VIII, Ltd.,

its general partner
By:    /s/ Theresa A. Gore    
    Name: Theresa A. Gore
    Title: Vice President, Treasurer and
     Assistant Secretary






[Signature Page – Registration Rights Agreement]








--------------------------------------------------------------------------------






Exhibit A
JOINDER AGREEMENT
Reference is made to the Registration Rights Agreement, dated as of [●], 2016
(as amended from time to time, the “Registration Rights Agreement”), by and
among Atkore International Group Inc. (the “Company”) and certain stockholders
of the Company party thereto. The undersigned agrees, by execution hereof, to
become a party to, and to be subject to the rights and obligations under, the
Registration Rights Agreement, other than the obligations set forth in the first
paragraph of Section 9(b) thereof.


[NAME]


By: ________________________________
Name:
Title:


Date:
Address:
    


Acknowledged by:
ATKORE INTERNATIONAL GROUP INC.
By: ________________________________
Name:
Title:


Date:




A-1

